Detailed Action
This office action has been issued in response to communications filed 4/19/2019. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Drawings filed 4/19/2020 are acknowledged.

Priority
Provisional priority filing date of 4/20/2018 is recognized.

Allowable Subject Matter
Claims 1-20 are allowed in light of the prior art made of record.
As to claim 1 (representative claim for claims 7 and 14), it contains allowable subject matter when the claim is taken as a whole. See the bold, italicized and underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
1. A device, comprising: (Alshammari; Para. [0006]: Alice, representing a device involved in an authentication procedure with another device, referred to as Bob)
at least one processor; and (Alshammari; Para. [0017]: Processor of a computing device)
a memory having stored thereon executable instructions that, in response to execution by the at least one processor, cause the device to: (Alshammari; Paras. [0017]-[0018]: Processor of a computing device executing a computer-implemented algorithm (i.e. executable instructions))
send, to a second device, a request to perform a zero-knowledge proof of a first entity; (Alshammari; Fig. 2B, Element 2304; Paras. [0112]-[0113] & [0120]: Publicly sending to Bob (i.e. second device) an encrypted ephemeral DH public key of Alice (i.e. first entity) which proves knowledge of secret S (i.e. request to perform a zero-knowledge proof of a first entity))
receive, from the second device, a request to perform a zero-knowledge proof of a second entity associated with the second device; (Alshammari; Fig. 2B, Element 2305; Paras. [0113], [0117] & [0120]: Publicly sending from Bob to Alice (i.e. receive, from the second device) an encrypted ephemeral DH public key of Bob (i.e. first entity) which proves knowledge of secret S (i.e. request to perform a zero-knowledge proof of a second entity))
provide, in response to the zero-knowledge proof of the second entity, the second device with access to a service for retrieving credentials of the first entity, wherein the second device retrieves the credentials via the service and causes the credentials to be validated by a third-party verification service; 
send, to the third-party verification service, a request to validate credentials of the second entity retrieved from a service provided by the second device; (Kwon; Paras. [0008]: Performing authentication between the authentication server (i.e. third party verification service) and the secure micro SM (i.e. second entity) by sending a ClientSignOn message to the authentication server (i.e. request to validate credentials of the second entity) which comes from a session key derived on the SM (i.e. retrieved from a service provided by the second device))
send, to the second device, in response to the zero-knowledge proof of the second entity and the validation of the credentials of the second entity, information indicative of a first one or more services authorized for use by the second device; and 
receive, from the second device, information indicative of a second one or more services of the second device authorized for use. (Gong; Paras. [0032]-[0033]: provisioning a unified pairing protocol on a first and second device (i.e. receiving information) establishing a secure connection between a first and second device (i.e. second one or more services authorized for use))
Claims 2-6, 8-13 and 15-20 are respectively dependent upon independent claims 1, 7 and 14. Therefore claims 2-6, 8-13 and 15-20 are allowable by the virtue of dependency.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Independent claims 1, 7 and 14 are allowed for reasons explained below.
As to independent claims 1, 7 and 14, the prior art including Alshammari (US 2015/0319149 A1), Gong (US 2014/0244723 A1), Nahari (US 2015/0288521 A1), and 
Alshammari (US 2015/0319149 A1) teaches a method of mutual authentication between parties based on a zero knowledge proof. Both parties share a secret S, and parties are authenticated based on proving their knowledge of the shared secret S. This process may also be based on a zero-knowledge proof.
Gong (US 2014/0244723 A1) teaches a method of establishing a secure communications channel between electronic devices. Gong also teaches a method of mutual authentication between a client and a server using a protocol such as a zero-knowledge password proof method.
Nahari (US 2015/0288521 A1) teaches a system and method for a device to engage in a zero-knowledge proof with an entity requiring authentication either of secret material or of the device itself. The device may provide protection of the secret material or its private key for device authentication using a hardware security module (HSM) of the device, which may include, for example, a read-only memory (ROM) accessible or programmable only by the device manufacturer. In the case of authenticating the device itself a zero-knowledge proof of knowledge may be used. The zero-knowledge proof or zero-knowledge proof of knowledge may be conducted via a communication channel on which an end-to-end (e.g., the device at one end and entity requiring authentication at the other end) unbroken chain of trust is established, unbroken chain of trust referring to a communication channel for which endpoints of each link in the communication channel mutually authenticate each other prior to conducting the zero-knowledge proof 
Kwon (US 2009/0150672 A1) teaches a method of mutual authentication between an authentication server of a headend system and a secure micro of a downloadable conditional access system (DCAS) which provides a broadcasting service to the DCAS host.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “provide, in response to the zero-knowledge proof of the second entity, the second device with access to a service for retrieving credentials of the first entity, wherein the second device retrieves the credentials via the service and causes the credentials to be validated by a third-party verification service;” and “send, to the second device, in response to the zero-knowledge proof of the second entity and the validation of the credentials of the second entity, information indicative of a first one or more services authorized for use by the second device;”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.N./Examiner, Art Unit 2438 

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498